EXHIBIT 10.1

 
HOME FEDERAL BANCORP, INC. OF LOUISIANA
HOME FEDERAL BANK
CHANGE IN CONTROL AGREEMENT




This CHANGE IN CONTROL AGREEMENT (this "Agreement"), is made and entered into as
of the 13th day of December 2017, by and among Home Federal Bancorp, Inc. of
Louisiana, a Louisiana corporation (the "Corporation"), Home Federal Bank, a
federally chartered savings bank (the "Bank") which is the wholly owned
subsidiary of the Corporation, and Daniel R. Herndon (the "Executive") (the
Corporation and the Bank are referred to together herein as the "Employers").


WITNESSETH


WHEREAS, the Executive is currently employed as Executive Chairman of the Board
of the Corporation and the Bank pursuant to amended and restated employment and
transition agreements between the Employers and the Executive entered into as of
December 27, 2012 (the "Prior Agreements");


WHEREAS, the Executive agreed to retire as Executive Chairman of the Board
effective as of December 31, 2017;


WHEREAS, the Employers desire to assure themselves of the Executive's continued
active participation in the business of the Employers following the Executive's
retirement as Executive Chairman of the Board; and


WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive's agreeing to remain in the
employ of the Employers as Special Projects Manager, the parties desire to
specify the severance benefits which shall be due the Executive in the event
that his employment with the Employers is terminated under specified
circumstances;


NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1. Definitions.  The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:


(a) Cause. Termination of the Executive's employment for "Cause" shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order or
material breach of any provision of this Agreement.


(b) Change in Control.  "Change in Control" shall mean a change in the ownership
of the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder.


(c) Code.  "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
(d) Date of Termination.  "Date of Termination" shall mean (i) if the
Executive's employment is terminated for Cause or for death, the date on which
the Notice of Termination is given, and (ii) if the Executive's employment is
terminated for any other reason, the date specified in such Notice of
Termination.


(e) Disability.  "Disability" shall mean the Executive (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employer.


(f) Effective Date.  The "Effective Date" of this Agreement shall mean January
1, 2018.


(g) Good Reason.  Termination by the Executive of the Executive's employment for
"Good Reason" shall mean termination by the Executive following a Change in
Control based on:



(i)
any material breach of this Agreement by the Employers, including without
limitation any of the following: (A) a material diminution in the Executive's
base compensation, (B) a material diminution in the Executive's authority,
duties or responsibilities, or (C) any requirement that the Executive report to
a corporate officer or employee of the Employers instead of reporting directly
to James R. Barlow, President and Chief Executive Officer;




(ii)
any material change in the geographic location at which the Executive must
perform his services under this Agreement;



provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive.  If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


(h)
IRS.  "IRS" shall mean the Internal Revenue Service.



(i) Notice of Termination.  Any purported termination of the Executive's
employment by the Employers for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Disability, Retirement or Good Reason, shall be
communicated by a written "Notice of Termination" to the other party hereto. 
For purposes of this Agreement, a "Notice of Termination" shall mean a dated
notice which (i) indicates the specific termination provision in this Agreement
relied upon, (ii) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated, (iii) specifies a Date of Termination, which shall
be not less than thirty (30) nor more than ninety (90) days after such Notice of
Termination is given, except in the case of the Employer's termination of the
Executive's employment for Cause or for death, which shall be effective
immediately, and (iv) is given in the manner specified in Section 8 hereof.


(j) Retirement.  "Retirement" shall mean a voluntary termination by the
Executive which constitutes a retirement, including early retirement, under the
Bank's 401(k) plan.


(k) Separation from Service.  "Separation from Service" shall mean a termination
of the Executive's services (whether as an employee or as an independent
contractor) to the Employers for any reason other than death.  Whether a
Separation from Service has occurred shall be determined in accordance with the
requirements of Section 409A of the Code based on whether the facts and
circumstances indicate that the Employers and the Executive reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Executive would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period.
 

 
2

--------------------------------------------------------------------------------

(n) SERP.  "SERP" shall mean the Supplemental Executive Retirement Agreement
entered into between the Bank and the Executive as of December 27, 2012.


2. Term of Agreement.   The initial term of this Agreement shall expire on
December 31, 2018, subject to earlier termination as provided herein.  The term
of this Agreement shall be extended for one additional year on January 1, 2019
and on January 1st of each subsequent calendar year, absent notice of
non-renewal as set forth below.  Prior to January 1, 2019 and each January 1st
thereafter, the Board of Directors of each of the Corporation and the Bank shall
consider and review (with appropriate corporate documentation thereof, and after
taking into account all relevant factors, including the Executive's performance)
an extension of the term of this Agreement, and the term shall continue to
extend each year unless the Executive gives written notice to the Employers of
the Executive's election not to extend the term, with such written notice to be
given not less than thirty (30) days prior to any such January 1st. If either
Board of Directors elects not to extend the term, it shall give written notice
of such decision to the Executive not less than thirty (30) days prior to any
such January 1st.  If any party gives timely notice that the term will not be
extended as of January 1st of any year, then this Agreement shall terminate at
the conclusion of its remaining term.  Notwithstanding the foregoing, if a
Change in Control occurs during the term of this Agreement, then the remaining
term of this Agreement shall be automatically extended until the one-year
anniversary of the completion of the Change in Control.  References herein to
the term of this Agreement shall refer both to the initial term and successive
terms.  While the parties previously anticipated that the Executive would have a
Separation from Service as of December 31, 2017, the parties now desire for the
Executive to remain in the employ of the Employers and the parties reasonably
anticipate that the level of bona fide services to be performed by the Executive
during the term of this Agreement will be sufficient to avoid having a
Separation from Service occur during the term of this Agreement.


3. Benefits upon Termination. If the Executive's employment by the Employers is
terminated within twenty-four (24) months subsequent to a Change in Control by
(i) the Employers other than for Cause, Disability, Retirement or as a result of
the Executive's death, or (ii) the Executive for Good Reason, then the Employers
shall, subject to the provisions of Section 3(d) and 4 hereof, if applicable:


(a) pay to the Executive, in a lump sum within ten (10) business days following
the Date of Termination, a cash amount equal to three hundred thousand dollars
($300,000);


(b) maintain and provide for a period ending at the earlier of (i) twenty-four
(24) months after the Date of Termination or (ii) the date of the Executive's
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (b)), at no premium cost to the Executive,
the Executive's continued participation in all group insurance, life insurance,
health and accident and disability insurance coverage offered by the Employers
in which the Executive was entitled to participate immediately prior to the Date
of Termination, subject to subparagraphs (1), (2) and (3) below;


(1) in the event that the Executive's participation in any plan, program or
arrangement as provided in subparagraph (b) of this Section 3 is barred or would
trigger the payment of an excise tax under Section 4980D of the Code, or during
such period any such plan, program or arrangement is discontinued or the
benefits thereunder are materially reduced, then the Employers shall arrange to
provide the Executive with benefits substantially similar to those which the
Executive was entitled to receive under such plans, programs and arrangements
immediately prior to the Date of Termination, except that subparagraph (2) below
shall be applicable if the alternative benefits would still trigger the payment
of an excise tax under Section 4980D of the Code,


(2) in the event that the continuation of any insurance coverage pursuant to
Section 3(b)(1) above would trigger the payment of an excise tax under Section
4980D of the Code or in the event such continued coverage is unable to be
provided by the Employers, then in lieu of providing such coverage, the
Employers shall pay to the Executive within 10 business days following the Date
of Termination (or within 10 business days following the discontinuation of the
benefits if later) a lump sum cash amount equal to the projected cost to the
Employers of providing such coverage to the Executive, with the projected cost
to be based on the costs being incurred immediately prior to the Date of
Termination (or the discontinuation of the benefits if later), as increased by
10% each year, and
 
3

--------------------------------------------------------------------------------



(3) any insurance premiums payable by the Employers or any successors pursuant
to Section 3(b) or (b)(1) shall be payable at such times and in such amounts as
if the Executive was still an employee of the Employers (with the Employers
paying any employee portion of the premiums), subject to any increases in such
amounts imposed by the insurance company or COBRA, and the amount of insurance
premiums required to be paid by the Employers in any taxable year shall not
affect the amount of insurance premiums required to be paid by the Employers in
any other taxable year.
 
(c) pay to the Executive, in a lump sum within ten (10) business days after the
Date of Termination, a cash amount equal to the projected cost to the Employers
of providing benefits to the Executive for a period of twenty-four (24) months
pursuant to any other employee benefit plan, program or arrangement offered by
the Employers in which the Executive was entitled to participate immediately
prior to the Date of Termination (other than cash bonus plans, retirement plans
or stock compensation plans of the Employers), with the projected cost to the
Employers to be based on the costs incurred for the year in which the Date of
Termination occurs as determined on an annualized basis and with any
automobile-related costs to exclude any depreciation on bank-owned automobiles.


(d) Notwithstanding any other provision contained in this Agreement, if either
(i) the time period for making any cash payment under Section 3 commences in one
calendar year and ends in the succeeding calendar year or (ii) in the event any
payment under this Section 3 is made contingent upon the execution of a general
release and the time period that the Executive has to consider the terms of such
general release (including any revocation period under such release) commences
in one calendar year and ends in the succeeding calendar year, then the payment
shall not be paid until the succeeding calendar year.


4. Limitation of Benefits under Certain Circumstances.  If the payments and
benefits pursuant to Section 3 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers or any successors, would constitute a "parachute payment" under
Section 280G of the Code, then the payments and benefits payable by the
Employers pursuant to Section 3 hereof shall be reduced by the minimum amount
necessary to result in no portion of the payments and benefits payable by the
Employers under Section 3 being non-deductible to either the Corporation or the
Bank pursuant to Section 280G of the Code and subject to the excise tax imposed
under Section 4999 of the Code.  In no event shall the payments and benefits
payable under Section 3 exceed three times the Executive's average taxable
income from the Employers for the five calendar years preceding the year in
which the Date of Termination occurs, with any benefits to be provided
subsequent to the Date of Termination to be discounted to present value in
accordance with Section 280G of the Code. If the payments and benefits under
Section 3 are required to be reduced, then the cash severance shall be reduced
first, followed by a reduction in the fringe benefits.  The determination of any
reduction in the payments and benefits to be made pursuant to Section 3 shall be
based upon the opinion of independent tax counsel selected by the Employers and
paid by the Employers.  Such counsel shall promptly prepare the foregoing
opinion, but in no event later than ten (10) days following the Date of
Termination, and may use such actuaries as such counsel deems necessary or
advisable for the purpose.  Nothing contained in this Section 4 shall result in
a reduction of any payments or benefits to which the Executive may be entitled
upon termination of employment under any circumstances other than as specified
in this Section 4, or a reduction in the payments and benefits specified in
Section 3 below zero.


5. Mitigation; Exclusivity of Benefits.


(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise,
except as set forth in Section 3(b)(ii) above.


(b) The specific arrangements referred to herein are not intended to exclude any
other vested benefits which may be available to the Executive upon a termination
of employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.
 

 
4

--------------------------------------------------------------------------------

6. Withholding.  All payments required to be made by the Employers hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation.


7. Assignability.  The Corporation and the Bank may assign this Agreement and
their rights and obligations hereunder in whole, but not in part, to any
corporation, bank or other entity with or into which the Corporation or the Bank
may hereafter merge or consolidate or to which the Corporation or the Bank may
transfer all or substantially all of its assets, if in any such case said
corporation, bank or other entity shall by operation of law or expressly in
writing assume all obligations of the Employers hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or their rights and obligations hereunder.  The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.


8. Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:


To the Bank:                         Secretary
Home Federal Bank
222 Florida Street
Shreveport, Louisiana 71105


To the Corporation:             Secretary
Home Federal Bancorp, Inc. of Louisiana
624 Market Street
Shreveport, Louisiana 71101


To the Executive:                  Daniel R. Herndon
At the address last appearing on
the personnel records of the Employer


9. Amendment; Waiver.  No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Employers may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.


10. Governing Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the State of Louisiana.


11. Nature of Obligations.  Nothing contained herein shall create or require the
Employers to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.


12. Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


13. Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


14. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together will
constitute one and the same instrument.
 


5

--------------------------------------------------------------------------------

15. Regulatory Actions.  The following provisions shall be applicable to the
parties to the extent that they are required to be included in employment
contracts between a savings bank and its employees pursuant to Section 163.39(b)
of the Office of the Comptroller of the Currency Rules and Regulations, 12
C.F.R. §163.39(b), or any successor thereto, and shall be controlling in the
event of a conflict with any other provision of this Agreement, including
without limitation Section 3 hereof.


(a) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank's affairs pursuant to notice served
under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance Act
("FDIA") (12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank's obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the Bank
may, in its discretion: (i) pay the Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended, and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.


(b) If the Executive is removed from office and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C. §§1818(e)(4) and
(g)(1)), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the Executive and the Bank
as of the date of termination shall not be affected.


(c) If the Bank is in default, as defined in Section 3(x)(1) of the FDIA (12
U.S.C. §1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the Executive and the Bank as of the
date of termination shall not be affected.


(d) All obligations under this Agreement shall be terminated pursuant to 12
C.F.R. §163.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Bank is
necessary: (i) by the Comptroller or his/her designee, at the time the Federal
Deposit Insurance Corporation ("FDIC") enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the Comptroller or his/her
designee, at the time the Comptroller or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Comptroller to be in an unsafe or unsound condition, but
vested rights of the Executive and the Employers as of the date of termination
shall not be affected.


16. Regulatory Prohibition.  Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the regulations
promulgated thereunder, including 12 C.F.R. Part 359.


17. Changes in Statutes or Regulations. If any statutory or regulatory provision
referenced herein is subsequently changed or re-numbered, or is replaced by a
separate provision, then the references in this Agreement to such statutory or
regulatory provision shall be deemed to be a reference to such section as
amended, re-numbered or replaced.


18. Entire Agreement.  This Agreement embodies the entire agreement between the
Employers and the Executive with respect to the matters agreed to herein.  All
prior agreements between the Employers and the Executive with respect to the
matters agreed to herein, including without limitation the Prior Agreements, are
hereby superseded and shall have no force or effect provided that the SERP shall
continue to remain in full force and effect.
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
Attest:
 
 
HOME FEDERAL BANCORP, INC.  OF LOUISIANA
           
/s/Mark M. Harrison
 
By:
/s/Timothy W. Wilhite
Mark M. Harrison
 
Timothy W. Wilhite, Esq. on behalf of
Director
 
  the Compensation Committee
           

 
HOME FEDERAL BANK
           
 
 
By:
/s/Timothy W. Wilhite
 
 
Timothy W. Wilhite, Esq. on behalf of
 
 
  the Compensation Committee


 
EXECUTIVE
           
 
 
By:
/s/Daniel R. Herndon
 
 
Daniel R. Herndon
 
 
  Executive Chairman of the Board


 
 
 
 
 
 
 
 
 
 
 
 
 
7